Citation Nr: 0004298	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  99-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel

INTRODUCTION

The veteran had creditable active duty in the Army from 
September 1954 to September 1956.

In December 1956, the veteran claimed entitlement to service 
connection for a low back disorder, and in a March 1957 
rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied that claim.  
The veteran was notified of that decision at the time it was 
rendered, and did not appeal.  The March 1957 rating decision 
is final.  Veteran's Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008, effective 
January 25, 1936 to December 31, 1957.

The veteran claimed entitlement to service connection for a 
low back disorder and in August 1998 the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran has perfected an 
appeal of that decision.  

Service connection was denied in August 1998 and June 1999 
for an eye condition and the residuals of pneumonia to 
include cancer.  The RO also denied a compensable evaluation 
based on multiple, noncompensable, service-connected 
disabilities in June 1999.  There was no appeal of those 
determinations and they are not currently subject to 
appellate review.  

During a November 1999 travel board hearing, the veteran's 
representative raised the matter of clear and unmistakable 
error as to the RO's March 1957 rating decision.  That matter 
has not been developed for appellate review and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence submitted subsequent to the March 1957 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's low back disorder 
is related to service, and it must be considered in order to 
fairly decide the merits of his claim.

2.  The claim of entitlement to service connection for a low 
back disorder is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 5107 (West 1991); 38 C.F.R. § 3.156 (1999).

2. The claim of entitlement to service connection for a low 
back disorder is well-grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records show that in December 
1955, after lifting a barrel, the veteran suffered from back 
strain.  The spine was normal on discharge examination in 
September 1956.

During a February 1957 VA examination, the veteran complained 
of a back injury that occurred when he picked up a water 
trailer while in Korea in 1954.  The examiner noted that the 
veteran suffered from intermittent attacks of low back pain 
which were aggravated by heavy lifting or bending.  These 
attacks usually lasted two or three days, no sciatic pain was 
noted, and no sensory changes in the lower extremities were 
noted.  Upon examination, the veteran had mild spasm of the 
erector spinae muscles in the lumbar region.  The veteran was 
diagnosed with the residuals of mild lumbosacral strain.  

The evidence submitted subsequent to the March 1957 decision 
includes a May 1998 statement by the veteran indicating that 
his back condition had worsened, a January 1999 letter from a 
private physician who stated that the veteran's condition in 
1968 was related to the lower back pain that began bothering 
him while he was in service, and a January 1999 X-ray report 
of the lumbar spine from a VA Medical Center (VAMC).  The X-
ray report of the veteran's lumbar spine revealed minimal 
osteoarthritis of the lumbar spine, slight narrowing of the 
disc spaces at L4/5 and lumbosacral levels.  

The veteran also submitted a March 1999 notice of 
disagreement where he again explained that he injured his 
back in January 1956 when he attempted to attach a water tank 
trailer to his vehicle.  According to the veteran, after the 
accident he received medical treatment and was told that he 
had strained his lower back.  The veteran further stated that 
after the accident he continued to experience back pain, but 
nothing that prevented him from performing his duties while 
in service.  

After his discharge from the service, the veteran stated that 
he received treatment from several doctors for his lower back 
pain.  The veteran also explained that he reinjured his back 
in 1968.  According to him, he hurt his back when bending 
over to pick up a piece of paper he was unable to straighten 
his back up because of severe low back pain.  

During a November 1999 travel board hearing, the veteran 
again stated that he has had back problems ever since he 
injured his back in service.  While in service, the veteran 
stated that if he walked or stepped wrong, a sharp pain would 
go through the lower part of his back.  He also complained 
that if he bent over the wrong way, he would need someone to 
help him straighten up.  The veteran stated that while in the 
service he had a sharp excruciating back pain two or three 
times a year.  The veteran also stated that after having 
appendicitis surgery, he was given a spinal shot and laid on 
a bunk with a backboard.  He stated that the next morning he 
could not get out of bed due the pain he had in his lower 
back.  

After service, the veteran worked as a tractor operator and 
due to the severity of his back pain, he had to take a week 
or two off every four to five months.  In 1968, the veteran 
suffered from a slipped disc in the lower spine against the 
nerve.  After this incident, the veteran complained that he 
had to use his arm to lift his foot from the floor.  

II.  New and Material Evidence

A. Laws and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re- 
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

B. Analysis

In this case, the evidence added to the record since the RO's 
March 1957 denial consists of a November 1999 travel board 
hearing, a January 1999 X-ray report from a VA Medical Center 
(VAMC), a January 1999 statement from a private physician, 
and statements made by the veteran himself.  This information 
bears directly and substantially upon specific matters under 
consideration.  The Board finds that the information added to 
the records is "new" since it was not available for review 
in March 1957, and is "material" since it bears directly on 
matters which were the bases of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

III. Well-Grounded Claim

A. Laws and Regulations

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 
1996)(table).  In the absence of competent medical evidence 
of a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

B. Analysis

The Board finds that the veteran's claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  That is, he has presented a 
claim which is plausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  The veteran has provided an X-ray report from a VAMC 
showing that he has minimal osteoarthritis of the lumbar 
spine with slight narrowing disc spaces at L4/5 and 
lumbosacral levels.  The veteran's service medical records 
also note a back injury that occurred in December 1955 when 
the veteran lifted a barrel and a February 1957 VA 
examination showed a diagnosis of mild lumbosacral strain.  
Therefore, the Board finds that the first and second Caluza 
elements have been satisfied because there is a current 
medical diagnosis of disability and medical evidence of a 
related disease or injury in service.  Caluza, 7 Vet. App. at 
506.

The veteran has provided a medical report from a chiropractor 
who stated that his back condition in 1968 was related to the 
lower back pain that began bothering him while he was in 
service.  Therefore, the evidence does suggest that the 
current back disorder is related to an in-service disease or 
injury.  Wade v. West, 11 Vet. App. 302 (1998).  For these 
reasons, the Board has determined that the claim of 
entitlement to service connection for a low back disorder is 
well-grounded. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

The claim of entitlement to service connection for a low back 
disorder is well-grounded.  


REMAND

The Board finds the veteran's claim for service connection 
for a low back disorder disease is well-grounded, meaning 
plausible, and based on a review of the file, there is a 
further VA duty to assist him in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631- 32 (1992); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed.Cir. 1997), 
cert. denied, 118 S.Ct. 2348(1998).

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of all 
records from the VA Medical Center in 
Chattanooga, Virginia and Murfreesboro, 
Tennessee and, after obtaining any 
necessary authorization, from Dr. R.J.C. 
relating to treatment of the veteran for 
a low back disorder since August 1968.  
All records received should be placed in 
the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his low back disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as an X-ray study, that 
are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
orthopedic examination of the lumbar 
spine and provide a diagnosis for any 
pathology found.  The examiner should 
also provide an opinion, based on a 
review of the evidence in the case file, 
as to whether it is less likely, as 
likely or more likely than not that the 
veteran's current lumbar spine disorder 
was caused by an in-service injury.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
low back disorder on the merits of the 
case.  In the event that any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and be given the opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals

 



